Per Curiam.

Suit on a note, and to foreclose a mortgage. Judgment by default. Errors in the amount and form of the assessment and judgment are complained of, but the record does not show any attempt to be relieved therefrom, ■in the Court below, and therefore we can not consider the questions made relative thereto.
It is insisted, at some length, that. the decisions of this Court have not been uniform, but are contradictory as to this question of practice. We have examined the cases *14referred to, and do not think that any of them show, affirmatively, that the proper steps had not been taken in the lower Court to be relieved from the effects of the default. Rut if they did, we are satisfied that the line of decisions we are now following, is correct.
Thomas J. Sample, for the appellant.
IF. Brotherton, lor the appellee.
The appeal is dismissed, at appellant’s costs.